 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10   KENNETH WAYNE JOHNSON,              )   CASE NO. CV 17-02054-VAP (PJW)
                                         )
11                   Plaintiff,          )   [PROPOSED] ORDER DISMISSING CASE
                                         )
12                    v.                 )
                                         )
13   N. MCDOWELL, et al.,                )
                                         )
14                   Defendants.         )
                                         )
15                                       )
16        On December 31, 2018, the Court issued an order granting
17   Defendants’ motion to revoke Plaintiff’s in forma pauperis status.
18   (See Doc. No. 33.)     Plaintiff was ordered to pay the $400.00 filing
19   fee within 21 days from the date the order was filed or the case would
20   be dismissed.
21        Plaintiff did not pay the filing fee.     Instead, on January 11,
22   2019, Plaintiff filed an appeal of the Court’s order in the United
23   States Court of Appeals for the Ninth Circuit.     (See Doc. No. 35.)    On
24   September 23, 2019, the Ninth Circuit issued an order denying
25   Plaintiff’s motion to proceed in forma pauperis and dismissed the
26   appeal as frivolous.    (See Doc. No. 39.)
27
28
 1          As of this date, Plaintiff has still not paid the $400 filing
 2   fee.     Accordingly, the case is dismissed.
 3
 4          DATED:         October 25, 2019 .
 5
 6                                                VIRGINIA A. PHILLIPS
                                                  CHIEF UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11   Presented by:
12
13   _____________________________
     PATRICK J. WALSH
14   UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28   O:\VAP\ECF Ready\ED17CV02054 VAP(PJWx)-ORD-DISM.wpd


                                                           2
